Citation Nr: 1824338	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-30 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable rating for fracture of the right fifth phalanx.

2. Entitlement to an initial evaluation, excluding a period of temporary 100 percent evaluation, in excess of 10 percent disabling prior to January 5, 2016, and in excess of 10 percent disabling after May 1, 2016, for coronary artery disease(CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968, March 1969 to August 1988, and September 1988 to March 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2012 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1. The Veteran's right little finger fracture residuals do not warrant evaluation as amputation, for resulting limitation of motion of other digits, or for interference with overall function of the hand.

2. Prior to January 5, 2016, the Veteran's CAD required continuous medication.  The evidence does not show a workload of less than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope solely due to his CAD; there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram or x-ray.  

3. From May 1, 2016, to June 18, 2017, the Veteran's CAD required continuous medication.  However, the evidence does not show a workload of less than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope solely due to his CAD; there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram or x-ray.  

4. From June 19, 2017, the Veteran's CAD showed evidence of cardiac hypertrophy.  However, the evidence does not show a workload of less than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope solely due to his CAD; there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram or x-ray.  The Veteran's ejection fraction was not shown to be 50 percent or less.

CONCLUSIONS OF LAW

1. The criteria for an increased schedular rating for right little finger fracture residuals, currently rated noncompensable, have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5299-5227 (2017).

2. Prior to January 5, 2016, and from May 1, 2016, to June 18, 2017, the criteria for a rating greater than 10 percent for CAD have not been met.  38 U.S.C. §1155, 5107 (2012); 38 C.F.R. §4.7, 4.104, DC 7005 (2017).

3. From June 19, 2017, the criteria for a rating of 30 percent, but no more, for CAD have been met.  38 U.S.C. §1155, 5107 (2012); 38 C.F.R. §4.7, 4.104, DC 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A. Right Fifth Phalanx Fracture

The Veteran's right fifth phalanx fracture is rated under 38 C.F.R. § 4.71a, DC 5299-5227.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to the right little finger fracture, and it must be rated by analogy.  38 C.F.R. § 4.20.  DC 5227 provides for a single noncompensable rating for ankylosis of the ring or little finger.  A note following DC 5227 instructs that it should be considered whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.

In July 2014, the Veteran attended a Hand and Fingers Conditions Disability Benefits Questionnaire (DBQ) VA examination.  The examiner diagnosed right small finger distal phalanx fracture and noted that the Veteran is right hand dominant.  He did not report any flare-ups.  Upon examination, the examiner noted evidence of painful motion for the right little finger, and no additional limitation of motion after repetitive use testing.  No right finger ankylosis was present.  The examiner did not find that the impairment of the right little finger was equivalent to amputation of the finger.  X-rays of the right hand indicate degenerative or traumatic arthritis, but this was not documented in multiple joints.

In an October 2015 statement, the Veteran noted that he has worsening pain in his finger.

The Veteran is in receipt of the only rating available under DC 5227-zero percent.  This is the Diagnostic Code most analogous to his disability, as it specifically relates to the anatomical part affected.  Moreover, the above findings reflect that the symptoms have not been severe enough to warrant evaluation as amputation, as indicated by the lack of significant effect on daily activities and mostly normal clinical findings.  Moreover, he did not have limitation of motion of the other digits or interference with the overall function of the hand caused by the right fifth phalanx fracture residuals.  Although there is x-ray evidence of degenerative changes, the service-connected right little finger does not constitute a major joint; hence, DCs 5003 and 5010 for arthritis are not appropriate, as they would not support a compensable initial rating.  38 C.F.R. § 4.71a, DC 5003, 5010. 

Finally, the Board has considered a rating decision based on painful motion under 38 C.F.R. § 4.59.  Generally, when painful motion is present, the minimum compensable rating for the joint should be assigned.  However, in this case, there is no level of disability that warrants a compensable rating under DC 5227.  Sowers v. McDonald, 27 Vet. App. 472, 479-81 (2017).  Therefore, a compensable rating for painful motion cannot be assigned in this case.  Id.; 38 C.F.R. § 4.59.  The weight of the evidence is thus against a compensable rating for right fifth phalanx fracture for any portion of the appeal period.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. CAD

The Veteran's heart disease is rated under DC 7005, used for rating arteriosclerotic heart disease.  Under DC 7005, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication.  A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is assigned where there is chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 3 percent.  38 C.F.R. §4.104, DC 7005 (2017).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. §4.104, DC 7005, Note (2) (2017).

The Veteran contends that his symptomatology related to his heart disability is more severe than currently rated.  See September 2012 Correspondence.

During an August 2011 private examination, which was also transcribed in a July 2012 heart DBQ, the Veteran was diagnosis as having ischemic heart disease (IHD).  The Veteran was prescribed Renexa, Cardiotex, Aspirin, Nitroglycerin, and Plavix and exhibited an exercised based METS level is 4.8, with complaints of dyspnea.  Left ventricular ejection fraction (LVEF) results were documented as being 54.  There was no evidence of cardiac hypertrophy and/or dilatation on electrocardiogram, echocardiogram, or X-ray.  Further, there was no evidence of congestive heart failure, and/or congestive heart failure in the past year.  In addition, there was no evidence of cardiac hypertrophy and/or dilatation on electrocardiogram, echocardiogram, or X-ray.  

The Veteran had a METs value of 4.8 with dyspnea; and an LVEF of 63 percent in an August 2012 Nuclear Physical Stress Myocardial Perfusion Study.  As noted in the examination reports, he also had a LVEF calculated at 54.7 percent in an August 2012 Transthoracic Echocardiographic Study Report.

In August 2012, the Veteran underwent another VA examination.  The examiner diagnosed IHD and CAD.  The Veteran treatment plan included continuous medication.  Upon examination, METs level was indicated to be 4.8 with symptoms of dyspnea.  Further, there was no evidence of cardiac hypertrophy and/or dilatation on electrocardiogram, echocardiogram, or X-ray.  The examiner noted that METs in the Veteran would not reflect his cardiac status adequately as they are significantly decreased due to COPD; hence, his ejection fraction should be used for his rating. 

In April 2013 Correspondence, Dr. G.L.M. stated in his opinion that he did not believe the Veteran's history of smoking contributed to his METs of 4.8 on his nuclear stress test on August 9, 2011.  He did not provide any reasoning for this opinion.  

A June 2015 private echocardiogram notes an ejection fraction estimation of 60 percent for the Veteran

A February 2016 Ischemic Heart Disease DBQ notes a diagnosis of IHD.  METs level was not indicated.  There was no evidence of cardiac hypertrophy and/or dilatation on electrocardiogram, echocardiogram, or X-ray.  Further, there was no evidence of congestive heart failure, and/or congestive heart failure in the past year.  In addition, there was no evidence of cardiac hypertrophy and/or dilatation on electrocardiogram, echocardiogram, or X-ray.  

In June 2016, the Veteran attended another VA examination.  The examiner diagnosed CAD and noted a myocardial infarction in January 2016.  The Veteran did not have congestive heart failure, cardiac arrhythmia, or a heart valve condition.  Further, there was no evidence of cardiac hypertrophy or cardiac dilatation.  Echocardiogram results indicate a LVEF of 60 percent with symptoms of dyspnea, fatigue, and angina.  The examiner noted that it was not possible to accurately estimate the percent of METs limitation attributable to CAD, COPD, low back pain, obesity, and de-conditioning and that ejection fraction is a more accurate indicator of cardiac status than estimated METs which are lower from non-cardiac comorbidities. 

September 2016 Stress test results from the Stern Cardiovascular Foundation indicated an LVEF of 60 percent for the Veteran.

The Veteran had an LVEF of 63 percent in a June 2017 Nuclear Physical Stress Myocardial Perfusion Study.

A June 2017 private clinical discharge summary indicates the Veteran was given a cardiac catherization with angioplasty and coronary stent placement.

In June 2017, the Veteran underwent VA examination.  The examiner noted continuous medication required for control of the Veteran's heart condition.  In addition, he did not have congestive heart failure, cardiac arrhythmia, or a heart valve condition.  Further, there was no evidence of cardiac hypertrophy or cardiac dilatation.  LVEF was 60 percent based on the September 2016 stress test.  The examiner noted that it was not possible to accurately estimate the percent of METs limitation attributable to CAD, COPD, low back pain, obesity, and de-conditioning.

A July 2017 Heart Conditions DBQ completed by the Veteran's private physician indicates, in pertinent part, that there was evidence of cardiac hypertrophy via a June 19, 2017, echocardiogram.  LVEF was 60 percent.  Further, there was no evidence of congestive heart failure, and/or congestive heart failure in the past year.  METs levels were not indicated. 

The Veteran had an LVEF of 62 percent in an August 2017 Nuclear Physical Stress Myocardial Perfusion Study.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's CAD is best evaluated as 10 percent disabling prior to January 5, 2016; 10 percent disabling from May 1, 2016, to June 18, 2017; and 30 percent disabling thereafter.

The medical evidence prior to January 5, 2016, does not indicate evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Finally, the Veteran's ejection fraction was not shown to be 50 percent or less before January 5, 2016.  Moreover, the private physician indicated that his LVEF was within the normal range at the time of his August 2011 nuclear stress test.  The physician noted that the Veteran had a "normal exercise nuclear stress test."

The Board acknowledges the August 2012 METs value of 4.8 and subsequent April 2013 private opinion that the Veteran's smoking history did not contribute to his METs value, but it finds the VA opinion and private physician findings of normal LVEF and stress tests of record to be more probative as they are supported by the evidence of record.  Additionally, the April 2013 private opinion includes no rationale for his findings, and it is afforded less probative value than the other evidence of record showing that the Veteran's co-morbidities impact his METs value.  In other words, prior to January 5, 2016, the most probative evidence of record does not show that the Veteran's METs value solely due to his CAD was less than 7 to warrant a higher rating.  And although he had dyspnea and occasional fatigue noted the totality of the symptoms prior to January 5, 2016, do not more nearly approximate METs value of less than 7 with angina, dizziness, or syncope due to his CAD.  Thus, a rating in excess of 10 percent, prior to January 5, 2016, for his CAD is not warranted.

In addition, medical evidence from May 1, 2016, to June 18, 2017, does not indicate evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray, nor does the record indicate any METs level less than seven.  Finally, the Veteran's ejection fraction was not shown to be 50 percent or less from May 1, 2016, to June 18, 2017.  For the same reasons as described above, a rating in excess of 10 percent, from May 1, 2016, to June 18, 2017, for his CAD is not warranted.

In conclusion, for the above appeal periods, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected CAD, and there is no basis for further staged rating of the Veteran's disability.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, DC 7005.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

Finally, the Board finds that medical evidence from June 19, 2017, indicates evidence of cardiac hypertrophy on echocardiogram, required for a 30 percent disability rating.  However, the evidence of record does not indicate more than one episode of acute congestive heart failure; METs level less than five resulting in dyspnea, angina, dizziness, or syncope; or an ejection fraction less than 50 percent-symptoms specifically contemplated in a higher, 60 percent rating.  Thus, a rating of 30 percent, and no more, is warranted from June 19, 2017.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that he is competent to describe certain symptoms associated with his heart disability.  The Veteran's history and reports of symptoms have been considered; including those presented in the medical evidence discussed above, and has been contemplated by the disability ratings assigned.  Moreover, the Board finds that the competent medical evidence, including his VA examinations, are detailed and specific to the rating criteria related to CAD.  In other words, this clinical evidence is the most probative evidence relating to the severity of his CAD symptoms during the appellate periods at question.

The preponderance of the evidence supports an increased compensable rating of 30 percent, but no more, for CAD from June 19, 2017.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102; see also Gilbert, 1 Vet. App. at 49


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable rating for fracture of the right fifth phalanx is denied.

Entitlement to a rating in excess of 10 percent prior to January 5, 2016, and from May 1, 2016, to June 19, 2017, for CAD is denied, but a 30 percent rating for CAD from June 19, 2017, is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


